Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This Office Action is in response to applicant’s communication
filed on 11.9.20. In view of this communication, claims 1-20 are now pending in this application.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 12 are rejected under 35 U.S.C. 103 as being unpatentable over Zawisza et al (US 20190232478 A1) hereinafter referred to as Zawisza , in view of Ha (KR 20090012730 A).
Regarding Claim 1, Zawisza discloses a stand-alone motor unit [Abstract] for use with a piece of power equipment [Abstract, percussion tool is a power equipment], the motor unit comprising:
 a housing (Fig 1 below, 14)[Abstract];
 an electric motor(Fig 1, 18)[Abstract];
 a battery pack (Fig 1, 26)[Abstract]to provide power to the motor;
 a battery receptacle (Fig 20 below, 464) arranged on the housing and configured to receive the battery pack [Para 0099]. 
Zawisza does not explicitly disclose a control panel arranged on either the housing or the piece of power equipment, the control panel operable to control operation of the electric motor.  
	Ha discloses a control panel (Ha, Fig 3 below, 160, 140) arranged on either the housing [Ha, Abstract] or the piece of power equipment, the control panel operable to control operation of the electric motor[Ha, Abstract].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the stand alone motor unit of Zawisza with the control panel to control operation of the motor as taught by Ha in order to easily change the operating parameters of the motor unit.

    PNG
    media_image1.png
    788
    595
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    813
    584
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    457
    565
    media_image3.png
    Greyscale




Regarding Claim 2 , Zawisza in view of Ha discloses the motor unit of claim 1.  Zawisza in view of Ha further discloses the control panel (Ha, Fig 3 above, 160, 140) is removably coupled (Ha, Fig 3) [Ha, Page 2, Line 56] to either the housing [Ha, Abstract] or the piece of power equipment.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the motor unit of Zawisza in view of Ha with the control panel removably coupled as further by taught by Ha in order to facilitate easy maintenance [Ha, Page 1, 40-41].
Regarding Claim 3 , Zawisza in view of Ha discloses the motor unit of claim 1.  Zawisza in view of Ha further discloses comprising a power take-off shaft (Zawisza, Fig 28 below, 524)[Para 0103] receiving torque from the motor (Zawisza, Fig 28, 18).  

    PNG
    media_image4.png
    496
    553
    media_image4.png
    Greyscale

Regarding Claim 4 , Zawisza in view of Ha discloses the motor unit of claim 3 including the control panel as shown above.  Zawisza in view of Ha further discloses the control panel includes a throttle to control a rotational speed of the power take-off shaft (Ha, Page 4, Line 54).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the motor unit of Zawisza in view of Ha with the control panel having a throttle that can control the shaft rotational speed as further taught by  Ha as in order to enable needed rotational speed to complete function (Ha, Page 4, Line 54).  
Regarding Claim 12, Zawisza in view of Ha discloses the motor unit of claim 1 as shown above.  Zawisza in view of Ha further discloses the control panel (Ha, Fig 3, 160, 140, Fig 4, 250) includes a user input selected from the group consisting of a power button (Zawisza, Para 0066], an emergency stop [Zawisza ,Para 0066], a mode selector [Zawisza ,Para 0070], and a throttle dial (Ha, Fig 4, 250).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed motor unit of Zawisza in view of Ha with throttle dial as further taught by Ha in order to enable needed rotational speed to complete function (Ha, Page 4, Line 54)
  Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Zawisza in view of Ha and Fielder (US 20180346007 A1).
Regarding Claim 5 , Zawisza in view of Ha discloses the motor unit of claim 4. Zawisza in view of Ha does not disclose comprising a throttle cable having a first end coupled to the throttle on the control panel and a second end configured to be coupled to a throttle actuator on the piece of power equipment.
Fielder discloses motor unit [Fielder, Para 0040] comprising a throttle cable (Fielder, Fig 1 below, 44)[Para 0040] having a first end (Fielder, Fig 3 below, E1)coupled to the throttle (Fielder, Fig 3, 43)on the control panel and a second end (Fielder, Fig 3, E2) configured to be coupled to a throttle actuator [Fielder, Para 0045 discloses pivoting lever90] on the piece of power equipment (Fielder, Fig 1, 10).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed motor unit of Zawisza in view of Ha with throttle cable connected on both ends as taught by Fielder in order to enable needed throttle setting.

    PNG
    media_image5.png
    701
    666
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    701
    620
    media_image6.png
    Greyscale


Regarding Claim 6 , Zawisza in view of Ha discloses the motor unit of claim 4. Zawisza in view of Ha further discloses the throttle to  increase power drawn by the motor from the battery pack to rotate the power take-off shaft at higher rotational speeds and to decrease power drawn by the motor from the battery pack to rotate the power take-off shaft at lower rotational speeds [Zawisza, Para 0063, Ha, page 4, Line 54] but does not disclose  the throttle is rotatable in a first direction and the throttle is rotatable in an opposite, second direction.
Fielder discloses the throttle (Fielder, Fig 3 above, T1) is rotatable in a first direction to increase power drawn by the motor, and wherein the throttle (Fielder, Fig 3, T1) is rotatable in an opposite, 2App. No. Unknown Attorney Docket No. 066042-6817-US03 second direction to decrease power drawn by the motor [Fielder, Para 0043].  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed motor unit of Zawisza in view of Ha with throttle rotatable in two directions to change needed power as taught by Fielder in order to enable needed throttle setting and complete function.
  Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Zawisza in view of Ha and Kolb et al (US 6485340 B1).
Regarding Claim 7 , Zawisza in view of Ha discloses the motor unit of claim 4. Zawisza in view of Ha does not explicitly disclose the throttle is biased toward a neutral position in which the motor is deactivated, wherein the throttle is rotatable in a first direction away from the neutral position to operate the motor in a first mode, and wherein the throttle is rotatable in an opposite, second direction away from the neutral position to operate the motor in a second mode that is different than the first mode.
Kolb discloses the throttle (Kolb, Fig 2 below, 80) is biased toward a neutral position (Kolb, Fig 2, N) in which the motor is deactivated [Kolb, Col 4, 48] wherein the throttle is rotatable in a first direction away from the neutral position to operate the motor (Kolb, Fig 2, 68) in a first mode (Kolb, Fig 2, FWD), and wherein the throttle is rotatable in an opposite, second direction away from the neutral position (Kolb, Fig 2, N),   to operate the motor in a second mode (Kolb, Fig 2, REV) that is different than the first mode (Forward and Reverse are different modes).

    PNG
    media_image7.png
    813
    522
    media_image7.png
    Greyscale

Regarding Claim 8 , Zawisza in view of Ha and Kolb discloses the motor unit of claim 7. Zawisza in view of Ha and Kolb further discloses the motor (Kolb, Fig 2 above, 68) is operating in the first mode(Kolb, Fig 2, FWD), the power take-off shaft (Kolb, Fig 2, 72), rotates in a first rotational direction, and when the motor is operating in the second mode (Kolb, Fig 2, REV), the power take-off shaft (Kolb, Fig 2, 72), rotates in a second rotational direction that is opposite the first rotational direction (Kolb, Fig 2, 72, 74 will rotating in opposite directions). 
For Claims 7-8, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed motor unit of Zawisza in view of Ha with the rotatable throttle operable in two different modes as taught by Kolb in order to separably control the output shaft in two different directions.
Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Zawisza in view of Ha Kolb and Ebner (US 20160311102 A1).
Regarding Claim 9 , Zawisza in view of Ha and Kolb discloses the motor unit of claim 7. Zawisza in view of Ha and Kolb does not explicitly disclose the motor is operating in the first mode, the motor outputs a first parameter, and when the motor is operating in the second mode, the motor outputs a second parameter that is different than the first parameter. 
Ebner discloses the motor is operating in the first mode, the motor outputs a first parameter, and when the motor is operating in the second mode, the motor outputs a second parameter that is different than the first parameter [Ebner, Para 0008 discloses a first mode to deliver less Joules and second mode to deliver more Joules of energy]. 
Regarding Claim 10 , Zawisza in view of Ha, Kolb and Ebner discloses the motor unit of claim 9. Zawisza in view of Ha, Kolb and Ebner further discloses first parameter is a first horsepower and the second parameter is a second horsepower [Ebner, Para 0008 discloses a first mode to deliver less Joules and second mode to deliver more Joules per blow which is equivalent to horsepower which is a measure of energy delivery].  
For claims 9 and 10, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed motor unit of Zawisza in view of Ha and Kolb with two energy related parameters to drive the output shaft as taught by Ebner in order to have convenient energy savings mode and extend duration for some functions. 
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Zawisza in view of Ha and Yoshizawa (US 20080236543 A1).
Regarding Claim 11 , Zawisza in view of Ha discloses the motor unit of claim 4.  Zawisza in view of Ha further does not explicitly disclose comprising a position sensor coupled to the throttle for movement with the throttle, wherein the position sensor is operable to detect the position of the throttle to control the rotational speed of the power take-off shaft.
Yoshizawa discloses a position sensor coupled to the throttle for movement with the throttle, wherein the position sensor is operable to detect the position of the throttle to control the rotational speed of the power take-off shaft [Yoshizawa, Para 0003 discloses acceleration position sensor is used to control motor] .
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed motor unit of Zawisza in view of Ha with the position sensor to detect throttle position as taught by Yoshizawa to save space and provide correct acceleration [Yoshizawa, Abstract].
 Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Zawisza in view of Ha and Hodgson (US 5372452A).
 Regarding Claim 13 , Zawisza in view of Ha discloses the motor unit of claim 1.  Zawisza in view of Ha further does not explicitly disclose the control panel is in wireless communication with the motor.
Hodgson discloses the control panel is in wireless communication with the motor [Hodgson, Col 6, 53-58].  
Regarding Claim 14 , Zawisza in view of Ha and Hodgson discloses the motor unit of claim 13.  Zawisza in view of Ha and Hodgson further discloses the control panel is arranged on a handheld wireless device [Hodgson, Col 6, 53-58].  
Regarding Claim 15 , Zawisza in view of Ha and Hodgson discloses the motor unit of claim 13.  Zawisza in view of Ha and Hodgson further discloses motor is electrically coupled to a first wireless communication device and the control panel includes a second wireless communication device that communicates with the first wireless communication device to control operation of the motor [Hodgson, Col 6, 47-58 discloses receiver on the motor and remote transmitter].  .  
For claims 13-15,  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed motor unit of Zawisza in view of Ha with a wireless connection device to control operation of motor as taught by Hodgson in order to allow improved operator efficiency and convenience [Hodgson, Col 6, 47-58].
Claims 16, 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Zawisza in view of Hodgson and Fontaine (US3846599A).
Regarding Claim 16, Zawisza discloses a stand-alone motor unit [Abstract] for use with a piece of power equipment [Abstract, percussion tool is a power equipment], the motor unit comprising: 
a housing (Fig 1 above, 14)[Abstract];
an electric motor (Fig 1, 18)[Abstract];
a battery pack (Fig 1, 26)[Abstract] to provide power to the motor; 
a battery receptacle (Fig 26 above, 464) arranged on the housing and configured to receive the battery pack [Para 0099];
a power take-off shaft (Zawisza, Fig 28 above, 524)[Para 0103] receiving torque from the motor (Zawisza, Fig 28, 18);
Zawisza does not explicitly disclose a throttle in communication with the motor, the throttle movable to adjust the rotational speed of the power take-off shaft; and a switch located adjacent the throttle ; wherein the switch is activated and the rotational speed of the power take-off shaft is adjusted, in sequence, in response to actuation of the throttle.
Hodgson discloses a throttle motor [Hodgson, Col 6, 47-58] in communication with the motor, the throttle movable (remote device is movable) to adjust the rotational speed of the power take-off shaft;  
Fontaine discloses a switch (Fontaine, Fig 2 below, 24) located adjacent the throttle (Fontaine, Fig 2, 46, 47, 52)  ;
wherein the switch is activated and the rotational speed of the power take-off shaft is adjusted, in sequence, in response to actuation of the throttle [Fontaine, Col 1, 41-45].  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the motor unit of Zawisza with the movable throttle device as taught by Hodgson to improve operator efficiency and convenience and sequential switch activation and shaft speed adjustment as taught by Fontaine  in order to facilitate safe operation [Fontaine, Col1 , 1-8].

    PNG
    media_image8.png
    521
    446
    media_image8.png
    Greyscale


Regarding Claim 18, Zawisza in view of Hodgson and Fontaine discloses the motor unit of claim 16.  Zawisza in view of Hodgson and Fontaine further discloses an actuator (Fontaine, Fig 1 below, 22) coupled to the throttle (Fontaine, Fig 2 above, 46,47,52), wherein the actuator is operable to receive input from a user (pedal in Fontaine is user input driven) and, in sequence, activate the switch and the throttle to adjust the rotational speed of the power take-off shaft [Fontaine, Col 1, 41-45].    
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed motor unit of Zawisza in view of Hodgson and Fontaine with the actuator as further taught by Fontaine in order to conveniently operate the function of the throttle.

    PNG
    media_image9.png
    379
    316
    media_image9.png
    Greyscale

Regarding Claim 19, Zawisza in view of Hodgson and Fontaine discloses the motor unit of claim 16.  Zawisza in view of Hodgson and Fontaine further discloses throttle (Fontaine, Fig 2 above, 46,47,52,30) includes a body (Fontaine, Fig 2, 46) and an extension (Fontaine, Fig 2, 52) extending from the body, wherein the extension engages the switch (Fontaine, Fig 2, 24, 38) to activate the switch [Fontaine, Col 1, 41-45].    
Regarding Claim 20, Zawisza in view of Hodgson and Fontaine discloses the motor unit of claim 16.  Zawisza in view of Hodgson and Fontaine further discloses the throttle (Fontaine, Fig 2, 46,47,52,30) is rotatable about a pivot axis (Fontaine, Fig 2, AA) to activate the switch [Fontaine, Col 1, 41-45].    
For claims 19, 20, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the motor unit of Zawisza in view of Hodgson and Fontaine with the rotatable throttle with body and extension as further taught by Fontaine in order to provide structure needed to enable function.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Zawisza in view of Hodgson, Fontaine and Yanagihara et al(US20140165946A1), hereinafter referred to as Yanagihara.
Regarding Claim 17, Zawisza in view of Hodgson and Fontaine discloses the motor unit of claim 16.  Zawisza in view of Hodgson and Fontaine does not explicitly disclose switch is configured to arm the motor unit in response to being activated. 
Yanagihara discloses [Yanagihara, Para 0017 discloses a switching member in operation enabled position and operating member which is a throttle lever] switch is configured to arm the motor unit in response to being activated. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed motor unit of Zawisza in view of Hodgson and Fontaine with the armed motor unit using a switch as taught by Yanagihara  in order to provide a safe function and convenient function of a power tool.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISWANATHAN SUBRAMANIAN whose telephone number is (571)272-4814. The examiner can normally be reached Monday - Friday 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 5712722098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VISWANATHAN SUBRAMANIAN/Examiner, Art Unit 2832      


/TULSIDAS C PATEL/Supervisory Patent Examiner, Art Unit 2832